DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0109120 (Nakao) in view of CN 204895155 (Liu).


 a switching unit (Fig. 2 shows the details of the electric storage module 110 as shown in Fig. 1, Fig. 2 illustrates switching unit 230) [0095, 0098-0101] which is arranged between an electric storage unit of an electric storage device which is configured to be connectable in parallel with another power supply device and wire (Fig. 2 shows the switching unit 23 between the electric storage unit 210 and wire 106, Fig. 1 shows electric storage module 110 being connectable in parallel with electric storage module 120 ie. another power supply device and wire 106) [0073-0074, 0095, 0099-0101] which is configured to electrically connect the electric storage device and the another power supply device (Fig. 1-2 shows the switching unit 230 being electrically connecting the electric storage module 110, electric storage module 120 ie. another power supply device and wire 106), 
wherein the switching unit is configured to switch an electrical connection relationship between the wire and the electric storage unit (switching unit 230 switches an electric connection between wire 106 and electric storage unit 210 as shown in Fig. 2) [0100]; and 
However, Nakao does not explicitly teach a restriction unit which is connected in parallel with the switching unit between the wire and the electric storage unit, has a higher resistance than the switching unit, and is configured to cause current to flow in a direction from the electric storage unit to the wire and suppress current flowing in a direction from the wire to the electric storage unit.
However, Liu teaches a restriction unit which is connected in parallel with the switching unit (Fig. 1 of Liu shows the restriction unit as labeled in diagram below comprising resistor R, diode D, and switch K2, wherein said restriction unit is connected in parallel with the switching 

    PNG
    media_image1.png
    316
    581
    media_image1.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction unit as taught by Liu in parallel to the switching unit of the electrical storage module as taught by Nakao in order to suppress sudden spike in the current as well as warrant that the current only flows from the energy storage module to the load thereby ensuring the direction of the current flow to the load without sudden spikes. 


Regarding claim 2, Nakao and Liu teaches electric storage system according to claim 1.
However, Nakao does not explicitly teach wherein the restriction unit includes: a current amount restricting unit which is configured to restrict a current amount of current flowing through the restriction unit; and a current direction restricting unit which is connected in series with the current amount restricting unit, and is configured to cause current to flow in a direction from the electric storage unit to the wire and prevent current from flowing in a direction from the wire to the electric storage unit.
However, Liu teaches wherein the restriction unit includes: a current amount restricting unit which is configured to restrict a current amount of current flowing through the restriction unit (Fig. 1 shows resistor R ie. a current amount restricting unit which is configured to restrict a current amount flowing through the restriction unit) [0025]; and 

    PNG
    media_image2.png
    293
    563
    media_image2.png
    Greyscale

a current direction restricting unit which is connected in series with the current amount restricting unit (Fig. 1 shows a current direction restricting unit ie. diode D which is connected in series with the current amount restricting unit ie. resistor R) [0025], and

    PNG
    media_image3.png
    293
    563
    media_image3.png
    Greyscale

 is configured to cause current to flow in a direction from the electric storage unit to the wire and prevent current from flowing in a direction from the wire to the electric storage unit (diode D causes the current to flow in a direction from the battery ie. energy storage unit to the wire as shown in labeled diagram of Fig. 1 below to prevent current from flowing in a direction from the wire to the battery ie. electric storage unit) [0009, 0025, 0033].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction unit as taught by Liu comprising a current amount restricting unit and a current direction restricting unit added to the electrical storage module as taught by Nakao in order to ensure that the current is controlled to be flowing from the direction of the energy storage unit to the load and stop any reverse flow of the current by virtue of the current direction restricting unit as well as suppressing any current spikes by virtue of the current amount restricting unit thereby protecting the energy storage module circuit from being damaged. 



However, Nakao teaches wherein the current amount restricting unit has at least one of a fixed resistor, a variable resistor, a constant current circuit, and a constant power circuit.
	However, Liu teaches wherein the current amount restricting unit has at least one of a fixed resistor, a variable resistor, a constant current circuit, and a constant power circuit (Fig. 1 the current amount restricting unit has a fixed resistor R) [0025].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction unit as taught by Liu comprising a current amount restricting unit comprising a fixed resistor added to the electrical storage module as taught by Nakao in order to suppressing any current spikes due to the inrush of currents while supplying power to the load from the energy storage units thereby protecting the energy storage module circuit from any damage that may be caused by current spikes.


Regarding claim 4, Nakao and Liu teaches electric storage system according to claim 2.
However, Nakao does not teach wherein the restriction unit further has a connecting unit which is connected in series with the current amount restricting unit and the current direction restricting unit, and which is configured to electrically connect the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire.
	However, Liu teaches wherein the restriction unit further has a connecting unit which is connected in series with the current amount restricting unit and the current direction restricting unit (Fig. 1 shows restriction unit comprising resistor R ie. current amount restricting unit, diode D ie. current direction restricting unit connected in series with switch K2 ie. connecting unit),

    PNG
    media_image1.png
    316
    581
    media_image1.png
    Greyscale

 and which is configured to electrically connect the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire (Fig. 1 shows 

    PNG
    media_image4.png
    293
    563
    media_image4.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art before the effective filing date before the claimed invention to have the restriction unit as taught by Liu to comprise of a connecting unit which is connected in series with the current amount restricting unit and the current direction restricting unit, and which is configured to electrically connect the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the 



Regarding claim 7, Nakao teaches a load device outside the electric storage system (Fig. 1 shows load device 12 situated outside of energy storage system 100) [0089-0092]. 
	However, Nakao does not teach  further comprising a restriction control unit which is configured to control the restriction unit wherein the restriction control unit is configured to control the connecting unit such that the connecting unit electrically connects the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire when the electric storage system is physically or electrically connected to a load device.
However, Liu teaches further comprising a restriction control unit which is configured to control the restriction unit (control module connected to monitoring module that controls the switches K1, K2, K3 which are the first, second and third switches wherein, K2 is part of the restriction unit as shown in labeled Fig. 1 below) [0016], 

    PNG
    media_image1.png
    316
    581
    media_image1.png
    Greyscale


	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction control unit to be controlling the connecting unit of the restriction unit as taught by Liu to be implemented to the electric storage system as taught by Nakao in order to ensure that the battery is connected to the load in order to efficiently supply power to the load. 


Regarding claim 8, Nakao teaches further comprising a switching control unit which is configured to control the switching unit (Fig. 1-4 system configuration of an electric storage system 100 controlled by system control unit 140, and module control unit 240) [0030-0042, 0095, 0102-0103],
 wherein the switching control unit is configured to control the switching unit such that the switching unit electrically disconnects the wire and the electric storage unit before the electric storage system is electrically connected to the load device outside the electric storage system (Fig. 1 shows the load device 12 being outside the electric storage system 100, wherein the system control unit 140 and the module control unit 240 controls the switching unit 230 to 

Regarding claim 9, Nakao and Liu teaches electric storage system according to claim 2.
However, Nakao does not teach wherein the current direction restricting unit has a diode, and the diode is arranged such that a direction from the electric storage unit to the wire is a forward direction.
However, Liu teaches wherein the current direction restricting unit has a diode, and the diode is arranged such that a direction from the electric storage unit to the wire is a forward direction (Fig. 1 shows the current direction restricting unit comprising a diode D arranged in a direction from the battery ie. electric storage unit to the wire in a forward direction) [0009, 0025].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current direction restricting unit as taught by Liu to comprise of a diode arranged to be in a direction from the battery to the wire in a forward direction in the electric storage module as taught by Nakao in order to maintain the flow of current from the battery to the load and suppressing the reverse flow of the current. 


Regarding claim 10, Nakao and Liu teaches electric storage system according to claim 9.
However, Nakao does not teach wherein the current amount restricting unit further includes a fixed resistor connected in series with the diode.


    PNG
    media_image5.png
    293
    563
    media_image5.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction unit as taught by Liu comprising a current amount restricting unit comprising a fixed resistor added to the electrical storage module as taught by Nakao in order to suppressing any current spikes due to the inrush of currents while supplying power to the load from the energy storage units thereby protecting the energy storage module circuit from any damage that may be caused by current spikes.


Regarding claim 11, Nakao and Liu teaches electric storage system according to claim 9. 
However, Nakao does not explicitly teach wherein the current amount restricting unit further includes a constant power load connected in series with the diode.
	However, Liu teaches wherein the current amount restricting unit further includes a constant power load connected in series with the diode (Fig. 1 shows current amount restricting 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current amount restricting unit which further includes the resistor which is the constant power load as taught by Liu to the energy storage module as taught by Nakao in order to provide a constant power load to the restriction unit to ensure that any inrush of current spike is being suppressed thereby protecting the circuit from being damaged due to current spike. 


Regarding claim 12, Nakao and Liu teaches electric storage system according to claim 9.
However, Nakao does not teach wherein the current amount restricting unit further includes a constant current load connected in series with the diode.
However, Liu teaches wherein the current amount restricting unit further includes a constant current load connected in series with the diode (Fig. 1 shows current amount restricting unit further includes a resistor R which is a constant current load connected in series with the diode D). [0025]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the current amount restricting unit which further includes the resistor which is the constant current load as taught by Liu to the energy storage module as taught by Nakao in order to provide a constant power load to the restriction unit to ensure that any inrush of current spike is being suppressed thereby protecting the circuit from being damaged due to current spike.


Regarding claim 14, Nakao teaches wherein the electric storage device includes the switching unit and the restriction unit, and is configured to be attachable and detachable to/from the wire (electric storage device is configured to be attachable and detachable to/from the wire 106) [0032, 0038, 0069].

Regarding claim 15, Nakao teaches a controller for an electric storage system, the system including an electric storage device which has an electric storage unit (Fig. 1-4 system configuration of an electric storage system 100 controlled by system control unit 140, and module control unit 240) [0030-0042, 0095, 0102-0103], and the electric storage device being configured to be connectable in parallel with another power supply device via wire (Fig. 2 shows the switching unit 23 between the electric storage unit 210 and wire 106, Fig. 1 shows electric storage module 110 being connectable in parallel with electric storage module 120 ie. another power supply device and wire 106) [0073-0074, 0095, 0099-0101], the controller comprising:
 a switching unit (Fig. 2 shows the details of the electric storage module 110 as shown in Fig. 1, Fig. 2 illustrates switching unit 230) [0095, 0098-0101] which is arranged between the wire and the electric storage unit (Fig. 1-2 shows the switching unit 230 being electrically connecting the electric storage module 110, electric storage module 120 ie. another power supply device and wire 106), the switching unit being configured to switch an electrical connecting relationship between the wire and the electric storage unit between a first condition in which the wire and the electric storage unit are connected to each other (when the voltage differential between the electric storage module 110 and the electric storage module 120 is an appropriate value, the 
	However, Nakao does not teach a restriction unit which is connected in parallel with the switching unit between the wire and the electric storage unit, wherein in a forward direction from the electric storage unit to the wire, the restriction unit has a higher resistance than the switching unit in the first condition, to allow current flow via the switching unit, and in a reverse direction from the wire to the electric storage unit, the restriction unit suppresses the current flow via the switching unit.
However, Liu teaches a restriction unit which is connected in parallel with the switching unit (Fig. 1 of Liu shows the restriction unit as labeled in diagram below comprising resistor R, diode D, and switch K2, wherein said restriction unit is connected in parallel with the switching unit as labeled below as K1) between the wire and the electric storage unit (Fig. 1 shows restriction unit as labeled in diagram below to be between the wire as labeled and the battery ie. electric storage unit) [0009, 0025] wherein in a forward direction from the electric storage unit to the wire, the restriction unit has a higher resistance than the switching unit in the first condition (Fig. 1 shows the current direction restricting unit comprising a diode D arranged in a direction from the battery ie. electric storage unit to the wire in a forward direction) [0009, 0025-0028], to allow current flow via the switching unit, and in a reverse direction from the wire to the electric 

    PNG
    media_image1.png
    316
    581
    media_image1.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction unit as taught by Liu in parallel to the switching unit of the electrical storage module as taught by Nakao in order to suppress sudden spike in the current as well as warrant that the current only flows from the energy storage module to the load thereby ensuring the direction of the current flow to the load without sudden spikes. 



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0109120 (Nakao) in view of CN 204895155 (Liu) further in view of JP 2019036507 (Odagiri).

Regarding claim 13, Nakao and Liu teaches electric storage system according to claim 1.
However, Nakao and Liu does not teach wherein the restriction unit is configured to be attachable and detachable to/from one end and an other end of the switching unit.
	However, Odagiri teaches wherein the restriction unit is configured to be attachable and detachable to/from one end and an other end of the switching unit (Fig. 6 shows the pre-charge circuit 4 ie. restriction unit is configured to be attachable and detachable to/from the relay Re ie. switching unit) [0001, 0008]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the restriction unit to be attachable and detachable to/from the switching unit as taught by Suzuki in order to downsize the size of the circuit of the energy storage module as taught by Nakao and Liu to ensure compact packaging of the circuit. 




Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836